             Case 2:15-cv-05642-CAS-JC Document 347 Filed 06/12/19 Page 1 of 7 Page ID #:4812



                  1 CHRISTINE LEPERA (admitted pro hac vice)
                      ctl@msk.com
                  2 JEFFREY M. MOVIT (admitted pro hac vice)
                      jmm@msk.com
                  3 JACOB D. ALBERTSON (admitted pro hac vice)
                      j1a@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    437 Madison Avenue, 25th Floor
                  5 New York, New York 10022
                    Telephone: (212) 509-3900
                  6 Facsimile: (212) 509-7239
                  7 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  9 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                 10 Los Angeles, California 90067
                    Telephone: (310) 312-2000
                 11 Facsimile: (310) 312-3100
                 12 GREENBERG TRAURIG, LLP
                    VINCENT H. CHIEFFO (SBN 49069)
                 13 Email: ChieffoV@gtlaw.com
                    ALANA C. SROUR (SBN 271905)
                 14 Email: SrourA@gtlaw.com
                    1840 Century Park East, Suite 1900
                 15 Los Angeles, CA 90067-2121
                    Telephone: 310-586-7700
                 16 Facsimile: 310-586-7800
                 17 Attorneys for Defendants
                 18                      UNITED STATES DISTRICT COURT
                 19        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 20 MARCUS GRAY, et al.,                      CASE NO. 2:15-cv-05642-CAS (JCx)
                 21         Plaintiffs,                       Honorable Christina A. Snyder
                 22       v.                                  DEFENDANTS’ MOTION IN
                                                              LIMINE NO. 11 TO EXCLUDE
                 23 KATHERYN ELIZABETH HUDSON,                EVIDENCE OR ARGUMENT
                    et al.,                                   RELATING TO DEFENDANTS’
                 24                                           FINANCIAL CONDITION
                            Defendants.
                 25                                           Final Pretrial Conference
                                                              Date:        July 1, 2019
                 26                                           Time:        11:00 a.m.
                                                              Courtroom: 8D – 8th Fl., First Street
                 27
                                                              Filed:   July 1, 2014
    Mitchell     28                                           Trial:   July 16, 2019
  Silberberg &
   Knupp LLP
11134824.1
                      DEFENDANTS’ MIL NO. 11 EXCLUDING EVIDENCE OF DEFENDANTS’ FINANCIAL CONDITION
             Case 2:15-cv-05642-CAS-JC Document 347 Filed 06/12/19 Page 2 of 7 Page ID #:4813



                  1                       NOTICE OF MOTION AND MOTION
                  2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                  3         PLEASE TAKE NOTICE THAT at the Pretrial Conference in this matter
                  4 on July 1, 2019, at 11:00 a.m., or as soon thereafter as counsel may be heard, in
                  5 Courtroom 8D of the Federal Courthouse located at 350 West 1st Street, Los
                  6 Angeles, CA 90012, Defendants Capitol Records, LLC, Jordan Houston, Lukasz
                  7 Gottwald, Sarah Theresa Hudson, Karl Martin Sandberg, Henry Russell Walter,
                  8 UMG Recordings, Inc., Universal Music Group, Inc., WB Music Corp., Kobalt
                  9 Music Publishing America, Inc., Kasz Money, Inc., Katheryn Elizabeth Hudson,
                 10 and Kitty Purry, Inc. (collectively “Defendants”) will and hereby do move for an
                 11 order excluding any evidence or argument relating to Defendants’ general wealth
                 12 or financial resources, or comparing Plaintiffs’ and Defendants’ financial resources
                 13 at trial.
                 14         This evidence should be excluded on the grounds that it is irrelevant and
                 15 unduly prejudicial. Fed. R. Evid. 401, 402, 403.
                 16         This Motion is made following the conference of counsel pursuant to Local
                 17 Rules 7-3 and 16-2.6, which took place on May 24, 2019 and June 6, 2019. Wais
                 18 Decl., ¶ 2. This Motion is based on this Notice of Motion and Motion, the attached
                 19 Memorandum of Points and Authorities, any supporting declarations, any further
                 20 briefing regarding this Motion, the pleadings and evidence in the Court’s files, and
                 21 such other evidence and arguments that the Court may consider at the hearing on
                 22 this Motion.
                 23
                      DATED: June 12, 2019                MITCHELL SILBERBERG & KNUPP LLP
                 24
                 25                                       By: /s/ Aaron M. Wais
                                                          Aaron M. Wais (SBN 250671)
                 26
                                                          Attorneys for Defendants other than Katheryn
                 27                                       Elizabeth Hudson, and Kitty Purry, Inc.
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                              2
11134824.1
                      DEFENDANTS’ MIL NO. 11 EXCLUDING EVIDENCE OF DEFENDANTS’ FINANCIAL CONDITION
             Case 2:15-cv-05642-CAS-JC Document 347 Filed 06/12/19 Page 3 of 7 Page ID #:4814



                 1 DATED: June 12, 2019                    GREENBERG TRAURIG, LLP
                 2
                                                           By: /s/ Vincent H. Chieffo
                 3                                         Vincent H. Chieffo (SBN 49069)
                                                           Attorneys for Defendants Katheryn Elizabeth
                 4
                                                           Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 5
                 6                   ATTESTATION REGARDING SIGNATURES
                 7         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that all Parties,
                 8 on whose behalf this entire filing is jointly submitted, concur in this filing’s
                 9 content and have authorized its filing.
                 10
                      Dated: June 12, 2019                  /s/ Aaron M. Wais
                 11
                                                           Aaron M. Wais
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               3
11134824.1
                      DEFENDANTS’ MIL NO. 11 EXCLUDING EVIDENCE OF DEFENDANTS’ FINANCIAL CONDITION
         Case 2:15-cv-05642-CAS-JC Document 347 Filed 06/12/19 Page 4 of 7 Page ID #:4815



                1                MEMORANDUM OF POINTS AND AUTHORITIES
                2         This motion seeks to exclude any argument or evidence at trial regarding
                3 Defendants’ general wealth or comparing the relative wealth of Plaintiffs and
                4 Defendants. This motion is necessary because while Plaintiffs agree that such
                5 evidence has no relevance to the claims or defenses at issue. While and Plaintiffs
                6 have stated that they generally do not intend to offer such evidence, they
                7 nonetheless will not agree to a blanket prohibition on such argument or evidence.
                8         There is no logical explanation for Plaintiffs’ refusal other than that
                9 Plaintiffs are being coy and do intend to make these prejudicial arguments at trial.
               10 This is plainly improper. Evidence of Defendants’ wealth and comparisons of the
               11 parties’ respective financial status has no bearing on whether or not Defendants
               12 infringed Plaintiffs’ alleged copyright in “Joyful Noise” or on the damages
               13 allegedly owed to Plaintiffs’ as a result of any alleged infringement and poses a
               14 serious risk of creating jury bias against Defendants and artificially inflating the
               15 size of a potential damages award. The evidence should be excluded outright.
               16                                  LEGAL STANDARD
               17         Only relevant evidence, which is defined as evidence having “any tendency
               18 to make a fact [of consequence to the action] more or less probable than it would
               19 be without the evidence[,]” is admissible. Fed. R. Evid. 401, 402. Even if
               20 evidence is relevant, it is admissible only if its probative value is not “substantially
               21 outweighed” by the risk of “unfair prejudice, confusing the issues, misleading the
               22 jury, undue delay, waste of time, or needlessly presenting cumulative evidence.”
               23 Fed. R. Evid. 403. Motions in limine serve to preclude testimony or evidence that
               24 would “distract and possibly confuse the jury with marginally relevant matters and
               25 consume time, thereby unnecessarily delaying the proceedings.” Ellis v. Navarro,
               26 2012 WL 3580284, at *7 (N.D. Cal. Aug. 17, 2012).
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                              4
                     DEFENDANTS’ MIL NO.11 EXCLUDING EVIDENCE OF DEFENDANTS’ FINANCIAL CONDITION
             Case 2:15-cv-05642-CAS-JC Document 347 Filed 06/12/19 Page 5 of 7 Page ID #:4816



                  1                                        ARGUMENT
                  2 I.        Evidence Of Defendants’ Financial Condition Is Irrelevant.
                  3           As an initial matter, and as this Court has held in other cases, evidence of a
                  4 defendant’s net worth or financial resources is typically inadmissible as proof of
                  5 liability or compensatory damages. See Engman v. City of Ontario, 2011 WL
                  6 2463178, at *10 (C.D. Cal. June 20, 2011)1; Geddes v. United Fin. Grp., 559 F.2d
                  7 557, 560 (9th Cir. 1977) (“It has been widely held by the courts that have
                  8 considered the problem that the financial standing of the defendant is inadmissible
                  9 . . . in determining the amount of compensatory damages to be awarded.”)
                 10 (collecting cases); Pennington v. Clayton Indus., 2002 WL 34357428, at *3 (C.D.
                 11 Cal. Apr. 18, 2002) (“Statements concerning the wealth of defendant … are
                 12 irrelevant and inadmissible.”).
                 13           There is no conceivable reason that Defendants’ general wealth and financial
                 14 resources would make it more or less likely that they infringed Plaintiffs’ supposed
                 15 copyright in “Joyful Noise.” Nor is it relevant to Plaintiffs’ claim for lost profits;
                 16 indeed, the Ninth Circuit has squarely held that courts may not determine the
                 17 amount of lost profits by looking to a defendant’s “overall gross revenue, without
                 18 regard to the [alleged] infringement.” Polar Bear Prods., Inc. v. Timex Corp., 384
                 19 F.3d 700, 711 (9th Cir. 2004) (“[A] copyright plaintiff is bound to no more and no
                 20 less than its statutory obligation to demonstrate a causal nexus between the
                 21 infringement and the profits sought.”).2
                 22   1
                        As this Court made clear in Engman, it may be appropriate to allow evidence of a
                 23   defendant’s financial condition at a punitive damages phase. See Engman, 2011
                      WL 2463178 at *10. But that exception is not germane here: Plaintiffs have not
                 24   asserted any claim for punitive damages, and punitive damages are not recoverable
                      under the Copyright Act in any event. See, e.g., Agee v. Paramount Commc’ns,
                 25   Inc. 114 F.3d 395, 396-97 (2d Cir. 1997) (“[P]unitive damages are not available
                      under the Copyright Act.”); Reincke v. Creative Empire, LLC, 2013 WL 275900, at
                 26   *5 (S.D. Cal. Jan. 24, 2013) (citing “[n]umerous district court cases” in support of
                      proposition that “[p]unitive damages are not available under the Copyright Act”).
                      2
                 27     Defendants do not object to the introduction of Defendants’ financial income
                      from their exploitation of “Dark Horse.” See Fahmy v. Jay Z, 2015 WL 5680299,
    Mitchell     28   at *16 (C.D. Cal. Sept. 24, 2015).
  Silberberg &
   Knupp LLP
                                                                  5
11134824.1
                          DEFENDANTS’ MIL NO. 11 EXCLUDING EVIDENCE OF DEFENDANTS’ FINANCIAL CONDITION
             Case 2:15-cv-05642-CAS-JC Document 347 Filed 06/12/19 Page 6 of 7 Page ID #:4817



                  1 II.     Evidence Of Defendants’ Financial Condition Is Unduly Prejudicial.
                  2         As courts have long recognized, evidence of a defendant’s general financial
                  3 condition is not only irrelevant; it is often prejudicial and distracts the jury from
                  4 the real issues. Fed. R. Evid. 403; see also TXO Production Corp. v. Alliance
                  5 Resources Corp., 509 U.S. 443, 464 (1993) (“[T]he emphasis on the wealth of the
                  6 wrongdoer increased the risk that the award may have been influenced by
                  7 prejudice against large corporations.”); In re Homestore.com, Inc. Sec. Litig., 2011
                  8 WL 291176, at *1 (C.D. Cal. Jan. 25, 2011) (“Evidence of a party’s financial
                  9 condition is generally not relevant and can be unduly prejudicial, as it can distract
                 10 the jury from the real issues in the case.”). This case presents a classic example of
                 11 why such evidence is inadmissible.
                 12         As explained above, the core issues in this case, i.e., whether Defendants
                 13 allegedly infringed Plaintiffs’ alleged copyright in the composition “Joyful Noise,”
                 14 and the amount of damages causally linked to the purported infringement, have
                 15 nothing to do with Defendants’ financial resources. Whatever debatable relevance
                 16 there might be of Defendants’ financial condition (and Defendants submit there is
                 17 none), it is vastly outweighed by the risk that it will “increase jurors’ comfort level
                 18 in making a large damages award.” U.S. ex rel. Miller v. Bill Harbert Int’l Constr.,
                 19 Inc., 865 F. Supp. 2d 1, 12 (D.D.C. 2011) (citation and quotation marks omitted).
                 20         Evidence of Defendants’ general wealth is also prejudicial because it will
                 21 confuse the jury, distract them from the issues, and needlessly extend an already
                 22 lengthy trial. See Geddes, 559 F.2d at 560 (characterizing a defendant’s wealth as
                 23 a “foreign, diverting, and distracting issue”). Indeed, evidence of a defendant’s
                 24 financial condition so often improperly influences the jury that its admission often
                 25 requires a new trial. See, e.g., Burke v. Deere & Co., 6 F.3d 497, 513 (8th Cir.
                 26 1993); Draper v. Airco, Inc., 580 F.2d 91, 94-95 (3d Cir. 1978).
                 27         By refusing to agree to a blanket exclusion of this evidence, it is obvious that
    Mitchell     28 Plaintiffs clearly want to have the option to set forth a “David and Goliath”
  Silberberg &
   Knupp LLP
                                                                6
11134824.1
                      DEFENDANTS’ MIL NO. 11 EXCLUDING EVIDENCE OF DEFENDANTS’ FINANCIAL CONDITION
             Case 2:15-cv-05642-CAS-JC Document 347 Filed 06/12/19 Page 7 of 7 Page ID #:4818



                  1 narrative at trial; however, that is not a basis for admitting this evidence. And even
                  2 if evidence of Defendants’ general wealth had some marginal probative value,
                  3 which it does not, that evidence is so prejudicial that Rule 403 requires its
                  4 exclusion. Fahmy, 2015 WL 5680299, at *16 (“evidence of [defendants’] financial
                  5 resources will unduly prejudice the jury and could result in an outsized award of
                  6 damages.”) (collecting cases).
                  7                                    CONCLUSION
                  8         For the foregoing reasons, this Court should grant Defendants’ motion in
                  9 limine and enter an order precluding Plaintiffs from offering any evidence or
                 10 argument relating to Defendants’ general wealth or financial resources, or
                 11 comparing Plaintiffs’ and Defendants’ financial resources at trial.
                 12
                 13 DATED: June 12, 2019                   MITCHELL SILBERBERG & KNUPP LLP
                 14
                                                          By: /s/ Aaron M. Wais
                 15                                       Aaron M. Wais (SBN 250671)
                 16                                       Attorneys for Defendants other than Katheryn
                                                          Elizabeth Hudson, and Kitty Purry, Inc.
                 17
                      DATED: June 12, 2019                 GREENBERG TRAURIG, LLP
                 18
                 19                                       By: /s/ Vincent H. Chieffo
                 20                                       Vincent H. Chieffo (SBN 49069)
                                                          Attorneys for Defendants Katheryn Elizabeth
                 21                                       Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               7
11134824.1
                      DEFENDANTS’ MIL NO. 11 EXCLUDING EVIDENCE OF DEFENDANTS’ FINANCIAL CONDITION
